Name: Commission Regulation (EEC) No 1486/90 of 31 May 1990 fixing the minimum purchase price for lemons delivered for processing and the amount of the financial compensation after processing of such lemons for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: civil law;  prices;  industrial structures and policy
 Date Published: nan

 No L 140/96 Official Journal of the European Communities 1 . 6 . 90 COMMISSION REGULATION (EEC) No 1486/90 of 31 May 1990 fixing the minimum purchase price for lemons delivered for processing and the amount of the financial compensation after processing of such lemons for the 1990/91 marketing year (ECU/100 kg net) Spain Portugal OtherMember States 13,69 11,21 16,31 The minimum price shall be fixed for goods ex produ ­ cers' packing stations. Article 2 For the 1990/91 marketing year, the financial compensa ­ tion referred to in Article 2 of Regulation (EEC) No 1 035/77 is hereby fixed as follows : (ECU/100 kg net) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 11 99/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed at 120 % of the average withdrawal price, calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Council Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 11 93/90 (4), for the 1990/91 marketing year ; whereas the minimum price for Spain is fixed at 1 55 % of the average withdrawal price ; whereas the minimum price for Portugal is fixed at 120 % of the average withdrawal price applying in that Member State for the marketing year in question ; Whereas, in accordance with Article 2 of Regulation (EEC) No 1035/77, the financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of that Regulation and the prices applying to the raw material in producer third countries ; Whereas the provisions applicable where a product purchased in Spain or Portugal is processed in another Member State should be specified owing to the varying amounts fixed for those Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 is hereby fixed as follows : Spain Portugal OtherMember States 6,78 4,3 9,4 Article 3 Where a product harvested in Spain or Portugal is processed in another Member State, the minimum price and the financial compensation applicable shall be those in force in the Member State in which the product was harvested. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 125, 19. 5. 1977, p. 3. (2) OJ No L 119, 11 . 5. 1990, p. 61 . (3) OJ No L 118, 20. 5. 1972, p. 1 . (4) OJ No L 119, 11 . 5. 1990, p. 43 .